DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed on 17 February 2021 has been entered.  After entry of the amendment claims 1-14 are currently pending in the application.

Claim Objections
Claims 3-5 and 8 are objected to because of the following informalities:  
In claim 3, line 2, the term “thatthe” should be – that the –.
In claim 4, line 2, the term “thatsaid” should be – that said –.
In claim 5, line 2, the term “thatthe” should be – that the –.
Claim 8 does not end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of the claim, the phrase “the compositing material” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT International Publication WO 2013/1448846 A1.
The reference teaches, in the abstract and the claims, the production of a fire resistant composite structure comprising a foam material and a geopolymer thermal protection layer adhered to the foam layer and a facing adhered to the geopolymer layer.  Paragraph [0012] recites that the fire resistant composite structure may be employed as structural insulating panels and can include a foam material.  The structural board can be organic and/or inorganic such as metal, metal alloys, gypsum, plywood and combinations thereof.  According to paragraph [0022] and claim 2 the geopolymer thermal protection layer is formed by curing geopolymer precursors.  The precursors include an aluminosilicate reactant selected from fly ash, calcined clay, metallurgical slag and combinations thereof (paragraph [0023] and claim 4).  The geopolymer precursor compositions include an alkaline activator such as sodium silicate and an alkaline hydroxide such as sodium hydroxide and potassium hydroxide (paragraph [0027] at page 8, lines 7-11 and claims 6-7).  According to paragraph [0033] the geopolymer precursor compositions are cured to form the geopolymer.  According to the examples the precursor composition is cast into a die and then the foam material was pressed into the cast geopolymer precursor composition and then cured.
The instant claims are met by the reference.
As for claim 1, the reference teaches the claimed method.  As the foam material is pressed into the precursor composition and then cured steps a) and b) are clearly taught. The geopolymer precursor composition which comprises fly ash in combination with an alkaline activator including an alkaline hydroxide meets the viscoelastic suspension.
As for claim 4, the reference teaches the use of a calcined clay. Examples of the clay include kaolinite (paragraph [0025]) and as metakaolin is a type of calcined clay resulting from the calcination of kaolinite, this claim is met.
As for claim 6, this claim is met as the foam may be pressed into the aluminosilicate precursor composition (see the examples).
As for claim 7, based on the examples this claim is met as the foam may be provided in various thicknesses this claim is met as it would encompass blocks or fragments.
As for claim 8, the foam is an organic material.
As for claim 9, based on paragraph [0051], the reference teaches the claimed method of producing the geopolymer precursor composition (i.e. the claimed viscoelastic suspension).  Although the example recites sodium silicate as the activator, the reference teaches that an alkaline hydroxide can also be included in the activator.
As for claim 11, paragraph [0019] teaches a polyurethane foam.
As for claim 12, based on the description of the term “agglomerate” in the instant specification (paragraph [0177]), as the reference makes a structural board such as a structural insulating panel it could be considered to be an agglomerate because a structural board is an artificial construction material of regular geometric shape.
As for claim 13, the reference teaches the formation of a fire resistant composite structure.
As for claim 14, based on the description of the term “chipboard” in the instant specification (paragraph [0185]), the composition structure of the reference which may be a structural insulating panel would meet the definition of a chipboard.

Claims 1, 4, 6-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Specification No. EP 2875924 A1.
The reference teaches, in claim 1, a composition for use in the manufacturing of wood-based panels comprising at least one water glass material selected from sodium silicate, potassium silicate, lithium silicate and/or a mixture thereof; at least one chemical based preferably selected from sodium hydroxide and potassium hydroxide; water; at least one aluminosilicate powder preferably selected from slag micro-powder, fly ash, kaolin based minerals (i.e. metakaolin), etc.   Claim 3 recites the method for preparing the composition.  Claim 5 recites a process for the manufacturing of a wood based panel comprising the step of a) resonating wooded particles with the mineral binder composition of claims 1 to 3, preferably by means of spraying; b) providing at least one layer of the resonated wooden particles; c) compacting the scattered particle/mineral binder mat in a press; d) optionally hardening/curing of the composite panels by means of heat; further optionally post curing and stabilization of the wooden particle/mineral binder composite boards.  See also paragraphs [0013] and [0035]-[0040].
The instant claims are met by the reference.
As for claim 1, the reference teaches the claimed method.  As the wooden particles are coated with a composition comprising a water glass material and sodium hydroxide or potassium hydroxide as an activator and aluminosilicate material such as fly ash or metakaolin and then cured steps a) and b) are clearly taught. The composition of water glass, sodium hydroxide or potassium hydroxide, and an aluminosilicate material such as fly ash or metakaolin meets the viscoelastic suspension. As for the method providing fireproofing properties to the material as the components used to manufacture the material are the same then a fireproof material would result.
As for claim 4, the reference teaches metakaolin as an example of an aluminosilicate material that can be utilized.
As for claim 6, the reference teaches the use of spraying which would be an example of coating or layering.
As for claim 7, the wood material is in the form of particles and fibers (see paragraph [0015[).
As for claim 8, the wood particles would be an organic material.
As for claim 9, this is met by example 1.
As for claim 12, based on the description of the term “agglomerate” in the instant specification (paragraph [0177]), as the reference makes a wood based panel it could be considered to be an agglomerate because a wood based panel is an artificial construction material of regular geometric shape.
As for claim 13, as the reference teaches the formation of a wood based panel made from wood particles it would be considered to be a composite material.
As for claim 14, based on the description of the term “chipboard” in the instant specification (paragraph [0185]), the structural board of the reference which may be a structural insulating panel would meet the definition of a chipboard.

Claims 1-2, 6-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 110078426 A.
The reference teaches, in the abstract and page 3, a preparation method of a thermal insulation board comprising preparing an aqueous solution of the alkali activator by dissolving potassium silicate (or sodium silicate), potassium hydroxide (or sodium hydroxide) in water. The aqueous solution of the alkali activator is mixed with fly ash, blast furnace slag, and water repellent to obtain a binder slurry. After the organic foam particles are thoroughly mixed with the binder slurry, the mixture is added to a mold to form and solidify to produce an insulating block.  See also the examples and the claims. According to the Technical field found on page 1, the insulation board has fireproof performance.
The instant claims are met by the reference. 
As for claim 1, the reference teaches the claimed method.  As the organic foam particles are mixed with a composition comprising potassium silicate (or sodium silicate) and potassium hydroxide (or sodium hydroxide) as an activator and aluminosilicate material such as fly ash or and then reacted steps a) and b) are clearly taught. The composition of potassium silicate (or sodium silicate) and potassium hydroxide (or sodium hydroxide) and an aluminosilicate material such as fly ash meets the viscoelastic suspension.
As for claim 2, based on the amounts of the components, the amount of hydroxide falls within the claimed range.
As for claim 6, the reference teaches mixing.
As for claim 7, the foam is in the form of particles and the resulting material is block which can be processed into other sizes and shapes of thermal insulation panels (see page 3).
As for claim 8, the reference teaches organic foam.
As for claim 9, the reference teaches these steps (see page 3).
As for claim 12, based on the description of the term “agglomerate” in the instant specification (paragraph [0177]), as the reference makes a thermal insulation panel made from foam particles it could be considered to be an agglomerate because a thermal insulation panel is an artificial construction material of regular geometric shape.
As for claim 13, the thermal insulation panel can be considered a composite structure.
As for claim 14, based on the description of the term “chipboard” in the instant specification (paragraph [0185]), the thermal insulation panel of the reference would meet the definition of a chipboard.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Publication WO 2013/1448846 A1.
The reference was discussed previously.  Further the reference teaches, in paragraph [0029] that the aluminosilicate reactant can be from 20 wt% to 80 wt% of a composition weight.
The instant claims are obvious over the reference.
As for claim 2, the reference teaches a range of amounts of the aluminosilicate that overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 5, based on the amounts recited in paragraph [0027] the amount of the alkaline hydroxide overlaps the claimed range of amounts.
As for claim 10, while the reference does not recite the molar concentration of the hydroxide ions it is within the level of ordinary skill to determine the molar concentration depending on the desired properties to be achieved in the final product.   it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Further applicant has not shown that the use of a particular molar concentration produces unexpected results.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification No. EP 2875924 A1.
The reference was discussed previously.  Further the reference teaches, in paragraph [0031], that the ratio of silicon/aluminum is 1/1 – 50/1.
The instant claim is obvious over the reference.
As for claim 3, the reference teaches a ratio of silicon/aluminum that overlaps the claimed SiO2/Al2O3 ratio upon conversion and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 10, while the reference does not recite the molar concentration of the hydroxide ions it is within the level of ordinary skill to determine the molar concentration depending on the desired properties to be achieved in the final product.   it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Further applicant has not shown that the use of a particular molar concentration produces unexpected results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 110078426 A.
The reference was discussed previously.
The instant claim is obvious over the reference.
As for claim 10, while the reference does not recite the molar concentration of the hydroxide ions it is within the level of ordinary skill to determine the molar concentration depending on the desired properties to be achieved in the final product.   it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Further applicant has not shown that the use of a particular molar concentration produces unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
July 7, 2022